In an action to foreclose a mortgage, the defendant Dennis Brown appeals from stated portions of an order and judgment (one paper) of the Supreme Court, Nassau County (McCarty, J.), entered July 7, 2004, which, inter alia, granted the plaintiffs motion, in effect, for summary judgment and denied his cross motion pursuant to CPLR 3215 (c) to dismiss the complaint insofar as asserted against him.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
*639Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the appellant’s cross motion pursuant to CPLR 3215 (c) to dismiss the complaint insofar as asserted against him (see North Fork Bank v Cantico Intl., 284 AD2d 442 [2001]; Grajales v Freihofer Baking Co., 283 AD2d 608 [2001]).
The appellant’s remaining contentions are without merit. Schmidt, J.P., Santucci, Mastro and Rivera, JJ., concur.